Citation Nr: 0504257	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.

2.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, currently rated 10 
percent disabling.

3.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In December 2004, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that a VA report showing admission for 
treatment on February 21, 2002 and discharge on March 8, 2002 
pertaining to another veteran were filed incorrectly in the 
veteran's claims folder on June 21, 2002.  The Board 
discovered the misfiled report during the course of the 
review of this appeal.  The report appears to have been 
considered by the RO in a July 2004 decision regarding an 
effective date for the grant of service connection for 
diabetes mellitus.  As the matter is not on appeal and the 
report obviously belongs in another veteran's file, the Board 
has not considered this evidence in reaching its decision.  
The report has been removed from the veteran's claims folder 
in accordance with the procedures outlined in Chairman's 
Memorandum No. 01-02-15 (Dec. 12, 2002).

The issues of higher initial ratings for peripheral 
neuropathy of the right and left lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that erectile dysfunction 
is due to or the result of service-connected diabetes 
mellitus and peripheral neuropathy.  


CONCLUSION OF LAW

Service connection is warranted for erectile dysfunction.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Service connection is currently in effect for diabetes 
mellitus associated with herbicide exposure and peripheral 
neuropathy secondary to diabetes mellitus associated with 
herbicide exposure.  The medical records show that the 
veteran suffers from erectile dysfunction.  The veteran 
claims that his erectile dysfunction is secondary to his 
service-connected diabetes mellitus.  Service connection may 
be granted for a disability which is proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2004).  Here, the competent evidence of record 
supports the argument that the veteran's erectile dysfunction 
is due to service-connected peripheral neuropathy and/or 
diabetes mellitus.  

In a March 2003 statement, a physician offered an assessment 
of erectile dysfunction secondary to peripheral neuropathy 
secondary to "exposure" in service, and speculated that the 
veteran's diabetes mellitus may be playing a role in his 
erectile dysfunction.  In another opinion of April 2003, a VA 
neurologist found that neuropathy may factor in erectile 
dysfunction among other possible causes.  

The evidence strongly suggests that the veteran's peripheral 
neuropathy plays a significant role with regard to erectile 
dysfunction.  It was also thought that the veteran's diabetes 
mellitus may be a cause of the erectile dysfunction.  
Therefore, it appears that the veteran's peripheral 
neuropathy, which is related to diabetes mellitus, figures 
prominently in the physician's assessments of the cause of 
the veteran's erectile dysfunction.  Further, neither one of 
the physicians ruled out peripheral neuropathy or diabetes 
mellitus as causes.  Therefore, the competent evidence 
demonstrates a nexus between the claimed condition and a 
service-connected disability.  Overall, the evidence is in 
relative equipoise, therefore the benefit of the doubt as 
contemplated by 38 U.S.C.A. § 5107 applies in this instance.  
Service connection for erectile dysfunction as secondary to 
diabetes mellitus and peripheral neuropathy is warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
erectile dysfunction have been met, the appeal is granted.


ORDER

Entitlement to service connection for erectile dysfunction is 
granted.


REMAND

In December 2004, the veteran testified that on one occasion, 
his VA physician informed him that the nerve damage in his 
feet was 50 percent.  On another occasion, the physician 
reported that the damage could be up to 75 percent.  During 
the hearing, the veteran and his representative indicated 
that there are outstanding treatment reports from the VA 
facility in Huntington, West Virginia.  The most recent 
treatment reports associated with the file are dated up to 
April 2003.  Therefore, the Board finds that current records 
should be obtained.  Under 38 U.S.C. § 5103A(b), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The veteran's representative also requested that if the 
medical records do not support an increase, then an 
examination should be conducted.  The most recent VA 
neurological examination was conducted in January 2003.  As 
noted, the veteran reports that his physician has reported an 
increase in disability.  Under appropriate circumstances, the 
duty to assist includes conducting a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, an examination is in order.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should procure copies of VA 
treatment records dated from April 2003 
to the present.  All attempts to secure 
this evidence must be documented in the 
claims folder by the AMC.  If, after 
making reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of his peripheral 
neuropathy of the lower extremities.  
(Note: The veteran requested examination 
at the Huntington, WV VAMC as it is 
closer to his home.)  The examiner must 
review the evidence in the claims folder, 
including a complete copy of this REMAND 
and the applicable rating criteria.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner should state the findings in 
terms conforming to the applicable rating 
criteria available under 38 C.F.R. 
§ 4.124a.  A complete written rationale 
for all opinions made must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The examination reports should be typed. 

3.  Thereafter, the AMC should review the 
veteran's claims of entitlement to 
increased ratings for peripheral 
neuropathy of the lower extremities.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


